Citation Nr: 1108617	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to helpless child benefits on the basis of a child's permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1972 to March 1979.  He also served in the National Guard. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In an October 2005 rating decision, the RO denied service connection for a cervical spine disability.  In a March 2007 rating decision, the RO denied service connection for a right knee disability and entitlement to helpless child benefits on the basis of a child's permanent incapacity for self-support prior to attaining the age of 18 for the Veteran's son.  

In November 2010, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

The issues of service connection for a right knee disability and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The individual for whom benefits are sought, W.H., the son of the Veteran, was born in October 1986; his 18th birthday was in October 2004.

2.  The Veteran's son, W.H., has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless child of the Veteran have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2005 and March 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In March 2006, the RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  All identified and available treatment records have been secured.  The Veteran and his representative have not contended otherwise.  Additionally, as noted above, the Veteran presented personal testimony in a videoconference hearing before the undersigned.  Thus, the duties to notify and assist have been met.



Helpless Child Benefits

The Veteran contends that W.H. was permanently and totally incapacitated prior to attaining the age of 18, and is thus entitled to helpless child benefits.

In order to be classified as a child for VA benefits purposes, the child must be unmarried and must either be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2010).

Principal factors to be considered in determining whether the child is entitled to recognition as 'helpless' include:

(1)  Whether a child is earning his own support.  Holding gainful employment is prima facie evidence that the child is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, will not be considered as rebutting permanent incapability of self-support otherwise established.

(3)  Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support will be considered.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self- support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

38 C.F.R. § 3.356 (2010).

The focus of analysis must be on the claimant's condition at the time of his or her eighteenth birthday.  For purposes of initially establishing helpless child status, the claimant's condition subsequent to his eighteenth birthday is not for consideration. However, if a finding is made that a claimant was permanently incapable of self-support as of his eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; that is, whether there was improvement sufficient to render the claimant capable of self-support.  If the child is shown to be capable of self-support at 18, VA is not required to proceed further.  Dobson v. Brown, 4 Vet. App. 443 (1993).  

Thus, the issue which must be resolved in this case is whether the Veteran's son became permanently incapable of self-support by reason of mental or physical defect before turning eighteen years old.  After a full review of the record, including the contentions of the Veteran, psychological and school records, the Board unfortunately concludes that the claim must be denied. In making this determination, the Board concedes that the evidence of record clearly shows that the son has been diagnosed with Asperser's disorder prior to attainting the age of 18 in October 2004.  However, the Board disagrees with the Veteran's assertion that his son was permanently incapable of self-support as of the age of eighteen because of this condition.

The record shows that W.H. completed 12 years of schooling without failing a grade (The Veteran indicated that W.H was held back a year in kindergarten).  The Veteran testified that W.H. also attended some junior college courses but was not successful.  During high school, he was noted to be immature, loud at times, but used language relatively well to express himself and appeared to possess potentially adequate intelligence.  However, the evidence reflects that during high school, W.H. had transitioned into mainstream general education course.  The evidence also shows that W.H. was on the varsity football team, varsity wresting team, and varsity track team.  W.H.'s teachers found him to be smarter in many ways than his regular education peers (as noted in an October 2000 report).

Relevant evidence of record includes an October 2000 social work report noting that W.H.'s problems were social and emotional but that he was gaining better skills as he was mainstreamed into the general population at school.  He participated in class discussions; he was impatient with other students.  It was noted that he wanted a job and his experience included work in parks, recreations, and church.  

An April 2001 Individualized Education Program showed that W.H.'s strengths included "exceptional historical knowledge," and ability to learn math quickly.  Additionally, he could follow the general curriculum with modification and could participate in extracurricular and nonacademic activities.  Career planning included attending a four year college with the goal of competitive employment and independent living.  It was noted that the W.H.'s behavior continued to improve; he still occasionally shouted at people whose views were different from his usually due to politics, and occasional touched others.  

An October 2003 school report noted that W.H.'s functioning continued to improve, which included his capability on standardized tests.  He was noted to be capable academically and progressed well in his general education classes with the support for his teacher consultant and school workers. W.H.'s functioning was more in line with Asperser's Syndrome which was at the higher functioning end of the autistic spectrum.   

Another report in October 2003 noted that W.H. had been elected President of his class and that he assumed his role with the assistance of the class advisor.  He was involved in mainstream activities, playing football and wrestling.  He performed well academically and excelled particularly in world history with his teacher commenting that he was he was one of the best students he had.  It was noted that when W.H. initially started high school, he had difficulty with inappropriate responses to students and staff but that his communication and social skills had greatly improved over time.  Areas of concern included shaking his hands/fingers when he became anxious or frustrate and trouble maintaining eye contact in a conversation for the entire time.   Loud noises and excessive talking in classes bothered him, as did a break in his regular routine but he was learning to accept change better.  The social worker concluded that that W.H. was making great progress in all of his academic classes was becoming more appropriate socially.  

An October 2004 report noted W.H.'s parents concern about college and his ability to be independent.  He was a loner and did not have any friends and had trouble with peers and adults if they disagreed with his him.

During the November 2010 hearing, the Veteran testified that W.H. was unable to and had never worked outside the home and that he only did simple chores around the house.  The Veteran indicated that W.H. was socially awkward.   

The evidence referenced above does not indicate that W.H. was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  This evidence does not demonstrate nor does the Veteran contend that W.H. was incapable of self support by reason of a physical defect.  While W.H. was limited by his mental defect (autism), the evidence does not demonstrate that W.H. was helpless at the time of his 18th birthday.  Prior to reaching the age of 18, W.H. did well in school and despite his autism was able to participate in mainstream classes and activities, was President of his class, was goal-directed, and was making career plans.  He even enrolled in junior college for some time following high school.  There is no evidence of record to suggest a mental defect.  W.H.'s emotional and social problems noted above, primarily being socially isolated and inappropriate outburst, do not rise to the level of helplessness.  The evidence shows that W.H. learned to cope with his inappropriate behaviors during his high school years and he improved during those four years.  Furthermore, while W.H. was not employed prior to the age of 18, there is no evidence that it was due to a physical or mental defect.  In fact, W.H.'s school progress reports show that he desired employment and career planning was effectuated.  There is no indication that he was not able to be employed.  He was noted to be highly functioning and excelling in his academic and extracurricular endeavors.  On the basis of the evidence as a whole, the Board cannot find that that W.H. was permanently incapacitated at or before age eighteen.

Thus, the evidence does not demonstrate that the son's medical problems permanently prevented him from being capable of self-support prior to reaching the age of eighteen.  As such, the Board has no choice but to deny the Veteran's claim.


ORDER

Entitlement to helpless child benefits on the basis of a child's permanent incapacity for self-support prior to attaining the age of 18 is denied.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).   In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran essentially contends that he has a current right knee disability is related to service.  He has indicated that he first injured his knee in a jeep accident in 1979 noted below.  He has also indicated that he injured it in 1982 while on a mission for NATO.  Review of the service treatment records from his period of active duty shows that he was seen on several occasions for his right knee.  In April 1978, he was seen for complaints related to swelling in the right patella and impressions of patella bursitis and chondromalacia were noted.  The Veteran was also seen in October 1978 for complaints of pain in his right knee from running.  Post-service treatment records show that various diagnoses for the right knee, ranging from right anterior cruciate ligament laxity to right knee strain.  On remand, the Veteran should be provided an examination to determine the nature and etiology of any current right knee disability.

The Veteran essentially contends that his current cervical spine disability is related to a jeep accident incurred during duty with the National Guard.  The record shows that the Veteran was involved in an accident in July 1979 when he lost control of his motor vehicle.  The record also shows that during this time, the Veteran was on active duty for training and it was deemed that the injury was incurred in the line of duty, and the nature of his injury was an acute cervical strain and contusion of the left leg.  The Veteran was afforded a VA examination in December 2008, the report of which noted that the Veteran's current cervical spine disability was not related to service.  The examiner cited to a lack of evidence with regard to the cervical spine in the service treatment records and found that there was no indication of problems with the cervical spine until 23 years after service discharge.  While the examiner initially mentioned the Veteran's July 1979 accident in her narrative, she did not further discuss what, if any, impact that accident may have on the Veteran's current cervical spine disability.  On remand, the Veteran should be afforded another examination for his cervical spine disability to determine the nature and etiology of any current disability, taking into account his 1979 jeep accident.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should set forth all current right knee disabilities found on examination. 

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any current right knee disability is related to service, to include the notations in the service treatment records cited herein.  The examiner should address any pertinent evidence of record, including the Veteran's statements as to incurrence of his current disability, in reaching his/her determination.

A complete rationale for any opinion expressed should be provided in a legible report.

2.   Schedule the Veteran for a VA examination to determine the nature and etiology of any current cervical spine disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should set forth all current cervical spine disabilities found on examination. 

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any current cervical spine disability is related to service, to include the July 1979 jeep accident during active duty for training cited herein.  The examiner should address any pertinent evidence of record, including the Veteran's statements as to incurrence of his current disability, in reaching his/her determination.

A complete rationale for any opinion expressed should be provided in a legible report.

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Then, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


